UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File number: 000-52677 VRDT CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-2405975 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 12223 Highland Avenue, Suite 106-542, Rancho Cucamonga, California91739 (Address of principal executive offices) (909)786-1981 (Issuer’s telephone number) Verdant Automotive Corporation (Issuer’s Former Name) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[x] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler [] Acceleratedfiler[] Non-accelerated filer [] Smallerreportingcompany[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[x] No[] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of January 31, 2012 the Company has 103,338,840shares of Class A Common Stock outstanding and no other classes of common stock. 2 TABLE OF CONTENTS VRDT CORPORATION (A DEVELOPMENT STAGE COMPANY) Part I – Financial Information Item 1 Financial Statements 4 Balance Sheets as ofDecember 31, 2011 and March 31, 2011 5 Statements of Operations for the Nine Months Ended December 31, 2011, and 2010 and for the Period from Inception, August 19, 1999, through December 31, 2011 6 Statement of Stockholder’s Equity for the Period from Inception through December 31, 2011 7 Statements of Cash Flows for the Nine Months Ended December 31, 2011, and 2010 and the Period from Inception, August 19, 1999, throughDecember 31, 2011 9 Notes to the Financial Statements 10 Item 2 Management’s Discussion and Analysis of Financial Condition andResults of Operations 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 26 Item 4 Controls and Procedures 26 Part II – Other Information Item 1 Legal Proceedings 28 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 28 Item 3 Defaults Upon Senior Securities 29 Item 4 Submission Of Matters To A Vote Of Security Holders 29 Item 5 Other Information 31 Item 6 Exhibits 31 3 PART I ITEM 1. FINANCIAL STATEMENTS The Financial Statements of the Company required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Company. 4 VRDT Corporation (A Development Stage Company) Balance Sheet December 31, 2011 March 31, 2011 ASSETS CURRENT ASSETS: Cash Accounts Receivable 0 0 Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, NET 0 OTHER ASSETS Goodwill 0 0 Deposits 0 Total Other Assets 0 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses Accounts payable and accrued expenses - Related party Deposits from stockholders 0 Notes Payable 0 Notes Payable - Related parties Total Current Liabilities STOCKHOLERS' EQUITY / (DEFICIT) Preferred stock, $.001 par value; 5 shares issued and outstanding at December 31, 2011 0 0 Common Stock, .001 par value: 989,999,995 shares authorized: 102,891,640 and 3,700,726 shares issued and outstanding as of December 31, 2011, and March 31, 2011, respectively Additional paid-in capital Treasury stock 0 0 Deficit accumulated during the development stage ) ) Total Stockholders' Equity / (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) See the accompanying notes to the financial statements 5 VRDT Corporation (A Development Stage Company) Statement of Operations Three Months Ended December 31, Nine Months Ended December 31, April 19. 1999 to December 31, 2011 Sales 0 0 0 0 Cost of sales 0 0 0 0 0 Gross profit 0 0 0 0 Operating Expenses Depreciation and amortization 0 0 General and administrative expenses Impairment of goodwill 0 0 0 Impairment of long-lived assets 0 0 0 0 Impairment of loan receivable 0 0 0 0 Total operating expenses Income / (Loss) from Operations ) Other Income / (Expense) Other income 0 0 Loss from conversion of shareholder debt 0 0 0 0 ) Interest (expense) Interest (expense) - Related parties ) 0 ) 0 ) Unrealized Exchange (Gain) / Loss ) 0 ) 0 ) Total Other Income / (Expense) Income / (Loss) before Income Taxes ) Provisions for Income Taxes 0 0 0 0 0 Net Income / (Loss) Net Income / (Loss) Per Share: Basic and Diluted ) Weighted Average Shares Outstanding Basic and Diluted See the accompanying notes to the financial statements 6 VRDT Corporation (A Development Stage Company) Statement of Stockholder's Equity For the Period August, 1999 (Inception) through December 31, 2011 Common Stock Additional Paid-in Deficit Accumulated During the Development Total Stockholders' Shares Amount Capital Stage Equity Balance at inception, August 19, 1999 0 $
